Exhibit 10.53
MODIFICATION NO. 1 TO THE
29 NOVEMBER 1992 SETTLEMENT AGREEMENT BETWEEN
THE UNITED STATES AND AEROJET-GENERAL CORPORATION
          The United States of America (the “United States”) and Aerojet-General
Corporation (“Aerojet”) hereby enter into this agreement (“the Modification”) to
modify the 1992 Settlement Agreement. This modification shall become effective
as provided in Section 2.15 of this Modification. The United States and Aerojet
may be individually referred to as a “Party” or collectively referred to as “the
Parties”.
          WHEREAS, the Parties entered into the 1992 Settlement Agreement to
avoid litigation and to compromise and settle claims respecting Site Restoration
Costs (as defined in Section 2.10 of the 1992 Settlement Agreement);
          WHEREAS, certain remedial action costs which Aerojet has or will incur
in connection with perchlorate at the Aerojet Sacramento Site were specifically
excluded from the definition of Site Restoration Costs under the 1992 Settlement
Agreement;
          WHEREAS, remedial action and other costs which Aerojet has or will
incur in connection with contaminants at the Aerojet Azusa Site were not covered
by the 1992 Settlement Agreement;
          WHEREAS, the United States has asserted that its obligation, if any,
to allow the costs in the pricing of Aerojet’s government contracts is secondary
to the obligation of Aerojet’s insurers to pay and indemnify Aerojet under its
general liability policies. In entering into this Modification, the 1992
Settlement Agreement and the Stage A Settlement Agreement, the Parties recognize
that: (1) Aerojet’s insurers have failed to pay all the costs in issue and are
disputing their obligation to defend and indemnify Aerojet under the policies;
and (2) Aerojet is entitled to include the costs in its indirect rates only to
the extent that such costs are not paid by Aerojet’s insurers; and
          WHEREAS, the Parties desire to execute a Modification to the 1992
Settlement Agreement to resolve open issues and avoid potential disputes and
litigation between them related to perchlorate remediation costs at the Aerojet
Sacramento Site and Site Restoration Costs at the Aerojet Azusa Site
          NOW THEREFORE, the United States and Aerojet, seeking to avoid
protracted litigation, do hereby compromise and settle claims and disputes
between them respecting Site Restoration Costs, as defined in Section 2.11, all
in accordance with the terms of this Modification and all Exhibits thereto.

 



--------------------------------------------------------------------------------



 



1. RELATIONSHIP OF THIS DOCUMENT TO THE 1992 SETTLEMENT AGREEMENT
     1.1. This Modification modifies the 1992 Settlement Agreement for all Site
Restoration Costs (as defined by Section 2.11 below) incurred on or after 29
November 1998. The 1992 Settlement Agreement as it exists prior to this
Modification remains in effect for all Site Restoration Costs (as defined in
Section 2.10 of the 1992 Settlement Agreement) incurred before 29 November 1998.
2. DEFINITIONS
     2.1. Aerojet Insurer means each liability insurer, whether providing
primary or excess insurance, and the California Insurance Guarantee Association,
against which Aerojet has made claim for recovery of Site Restoration Costs and
which is or was a party to the suit now captioned Aerojet-General Corporation et
al. vs. Transport Indemnity Insurance Company et al. (San Mateo Superior Court
No. 26245) or which is or was a party to the suit now captioned Aerojet-General
Corp vs. Fidelity & Casualty Co. of New York, et al., Sacramento Superior Court
No. 527932.
     2.2. Aerojet Sacramento Site means that land for which Aerojet has
responsibilities under subsection 5(A)(1) of the Partial Consent Decree.
     2.3. Aerojet Azusa Site means Azusa Irwindale Study Area as that term is
described at Plate 2 of the Revised Workplan Azusa/Irwindale Study Area Site
Assessment dated September 17, 1991.
     2.4. Allowable Site Restoration Costs means that percentage of Site
Restoration Costs (as defined in Section 2.11) incurred on or after 29
November 1998, which, pursuant to Section 3.2, the United States recognizes as
allowable costs within Aerojet’s indirect cost pool(s) allocable to Aerojet’s
Government Contracts.
     2.5. Date of Execution of this Modification means the date of the last
required signature of this Modification by an authorized representative of
Aerojet or the United States as provided in Section 11.14 below.
     2.6. Government Contract or Contract with the United States means any
contract, or any modification to any contract between Aerojet and any
contracting department, agency or entity of the United States, including any
contract or subcontract, or any modification to any subcontract between Aerojet
and any entity which is a party to a prime contract, or to a subcontract under a
prime contract with any contracting department, agency, or entity of the United
States.

2



--------------------------------------------------------------------------------



 



     2.7. Partial Consent Decree means that decree entered on June 23, 1989,
including all modifications thereof, whether entered before or after this
Modification, in the consolidated actions United States et al. vs. Aerojet
General Corp. et al., (E.D. Cal. CIVS-86-0063-EJG, CIVS-86-0064-EJG).
     2.8. Recovery from a Third Party means payment to Aerojet after the
effective date of this Modification by an Aerojet Insurer or any person or
entity other than the United States, its agencies, departments, officers and
employees, pursuant to a judgment, settlement, or otherwise for:
               (a) Site Restoration Costs incurred on or after 29 November 1998;
               (b) interest in respect of or attributable to such Site
Restoration Costs; or
               (c) punitive damages in any action for the recovery of such Site
Restoration Costs;
irrespective of whether such payment is made subject to a condition or a
purported reservation of rights.
     2.9. Remedial Action means any removal or remedial action under CERCLA or
any like requirement under any federal or state statute or regulation, including
all associated investigation and operation and maintenance, undertaken at either
the Aerojet Sacramento Site or the Aerojet Azusa Site.
     2.10. Settlement Credit Account means the account that Aerojet established
pursuant to Section I.B.2 of the Stage A Settlement Agreement, which Aerojet
maintains on its books.
     2.11. Site Restoration Costs
          (a) means such of the following described costs and any other costs
which Aerojet has incurred or will incur on or after 29 November 1998 in
addressing demands, claims and actions brought by private parties and state and
federal regulatory agencies relative to actual or alleged releases or threatened
releases of chemicals to soils or groundwater at either the Aerojet Sacramento
Site or the Aerojet Azusa Site as a result of actual or alleged discharge or
disposal activities prior to 1980:
               (i) costs of Remedial Action;

3



--------------------------------------------------------------------------------



 



               (ii) costs of compliance with the Partial Consent Decree for the
Sacramento Site;
               (iii) costs of defense of the consolidated actions captioned
United States et al. vs. Aerojet General Corp. et al. (E.D. Cal.
CIVS-86-0063-EJG, CIVS-86-0064-EJG), and of the consolidated actions captioned
People ex rel. Van de Camp et al. vs. Aerojet General Corp. et al. (Sacramento
Superior Court No. 286073), including costs of prosecution of the mandate
proceedings consolidated therewith;
               (iv) costs of defending and responding to demands, claims and
actions brought by local, state and federal regulatory agencies as to the
Sacramento Site which, though reserved from or otherwise outside the coverage of
the Partial Consent Decree, are within the subject matter of the actions
identified in Section 2.11(a)(iii) above;
               (v) costs of defending and responding to demands, claims and
actions brought by local, state and federal regulatory agencies as to the Azusa
Site; and
               (vi) costs of defending and responding to demands, claims and
actions brought by private parties.
     (b) Site Restoration Costs do not include the following:
               (i) charges questioned by the United States pursuant to
Section 11.1 which are finally disallowed;
               (ii) expenses that are considered Allowable Contemporary Costs as
that term is used in Aerojet’s CAS disclosure statement in effect at the time
such costs are incurred;
               (iii) legal expenses which Aerojet has incurred or will incur
respecting claims and litigation with Aerojet Insurers, which expenses are
recognized by the United States as a fully allowable element of Aerojet’s G&A
pool, pursuant to separate agreement between the Parties;
               (iv) those costs of defending and resolving, by judgment or
settlement, an action brought by a private (non-governmental) party for alleged
personal injury or property damage, that are directly attributable to a final,
unappealable determination by a court that Aerojet “managerial personnel” (as
defined in FAR 52.245-5 [Jan. 1986]) engaged in willful misconduct or lack of
good faith in connection with actual or alleged discharge or disposal activities
at the Aerojet Sacramento or Azusa Sites prior to 1980; and

4



--------------------------------------------------------------------------------



 



               (v) fines, penalties and punitive damages imposed upon Aerojet by
a court or administrative agency in a final, unappealable determination relating
to actual or alleged discharge or disposal activities at the Aerojet Azusa or
Sacramento Sites prior to 1980.
     2.12. Stage A Expenditures means all Site Restoration Costs which Aerojet
incurred through June 1989 and were the subject of the Stage A Settlement
Agreement.
     2.13. Stage A Settlement Agreement means the Parties’ settlement agreement
in ASBCA No. 34033, executed on November 30, 1989 and amended on February 26,
1990.
     2.14. 1992 Settlement Agreement means that certain Settlement Agreement
effective 29 November, 1992 by and between the United States of America and
Aerojet-General Corporation and incorporated as part of the decision of the
Armed Services Board of Contract Appeals on 6 October 1993 (ASBCA No. 40309).
     2.15. Effective Date of this Modification means the date upon which this
Modification shall become effective, which shall occur upon close of escrow in
accordance with all conditions of the certain Escrow Instructions agreed upon by
the Parties respecting the Offer to Purchase Real Estate and Acceptance — Air
Force Plant 70 or 29 November 1998, whichever is later. However, should close of
escrow occur after 29 November 1998, this Modification shall apply to costs
incurred after 29 November 1998 as otherwise provided for in this Modification.
3. SETTLEMENT OF SITE RESTORATION COSTS
     3.1. The Parties recognize that: (1) Aerojet Insurers have failed to pay
all Site Restoration Costs and are disputing their obligation to defend and
indemnify Aerojet under its general liability policies; and (2) Aerojet is
entitled to recognition of Site Restoration Costs in the pricing of its
Government Contracts only to the extent that such costs are not paid by Aerojet
Insurers. Accordingly, in order to assure that there is no double recovery of
costs by Aerojet, and to effectuate the intent of this Modification, the Parties
agree that:
          (a) the agreement of the United States to allow and pay costs is in
advance of potential recovery from Aerojet’s insurers; and

5



--------------------------------------------------------------------------------



 



          (b) implementing FAR 31.201-5 (“Credits”), the United States is
entitled to a credit from any insurance recovery for such costs, in accordance
with the terms of this Modification.
     3.2. Subject to Section 11.1 below, the United States will recognize (as
Allowable Site Restoration Costs) 88% of all Site Restoration Costs incurred and
to be incurred on or after 29 November 1998 as allowable and recoverable costs
within Aerojet’s indirect cost pool(s) allocable to Government Contracts.
     3.3. In order to implement Section 3.2 above:
          (a) Aerojet will include and the United States will accept Allowable
Site Restoration Costs in forward pricing rates for all Government Contracts
entered into on or after 29 November 1998;
          (b) Aerojet will bill such costs in accordance with the terms and
conditions of each such Government Contract;
          (c) Allowable Site Restoration Costs will be excluded in establishing
the negotiated profit percentage or amount on all Government Contracts. In all
cost - disclosure pricing proposals, Aerojet will demonstrate that no profit is
being proposed on Allowable Site Restoration Costs.
4. CREDITS FOR RECOVERIES FROM INSURERS AND OTHER THIRD PARTIES
     4.1. (a) If the expenses incurred by Aerojet in pursuing a Recovery from a
Third Party have been allowed for allocation to Aerojet’s Government Contracts,
Aerojet will record 88% of any such Recovery from a Third Party on its books as
a credit to reduce Allowable Site Restoration Costs in the Aerojet fiscal year
when such recovery is received, as provided in this Section 4.1, and
Sections 4.2 and 4.3 below. Aerojet will apply this credit to its indirect cost
pool(s) before allocation of Site Restoration Costs to Government Contracts.
(see Example 1, Exhibit A)
             (b) To the extent the credit described in Section 4.1(a) exceeds
Allowable Site Restoration Costs allocated to Government Contracts in a single
Aerojet fiscal year, Aerojet will carry forward the remaining balance of the
credit, together with interest as provided in Section (c) below, as a reduction
of Allowable Site Restoration Costs in subsequent year(s) until the credit is
fully depleted. (see Example 2, Exhibit A)

6



--------------------------------------------------------------------------------



 



               (c) Aerojet will include in the credits made pursuant to this
Section simple interest at the applicable interest rate(s) specified by the
Contract Disputes Act (42 U.S.C. § 611) from the date on which any Recovery from
a Third Party is received by Aerojet until the credit is fully depleted.
     4.2. If Aerojet Insurers obtain an offset or a reduction of their
obligations to Aerojet on the basis or by virtue of this Modification, or any
provision herein, Aerojet’s credit obligations pursuant to Section 4.1 above for
payments made by an Aerojet Insurer shall be reduced by 12% of the amount of any
such offset or reduction. (see Example, 3 Exhibit A)
     4.3. If Aerojet is required to repay any funds that were (1) paid to
Aerojet subject to a condition or a purported reservation of rights and
(2) credited to the Settlement Credit Account or credited as a Recovery from a
Third Party pursuant to Section 4.1(a), then the amount of any such repayment
will be added to and considered as Allowable Site Restoration Costs in the
Aerojet fiscal year in which such repayment is made. (see Example 4, Exhibit A)
5. CREDITS TO FIXED-PRICE CONTRACTS
     As set forth in paragraphs (a) through (d) below, each sole-source
fixed-price Government Contract priced in excess of $10 million entered into on
or after 29 November 1998 will be subject to a price reduction if a Recovery
from a Third Party in excess of $5 million is received during the period of
performance of such a Government Contract.
          (a) At the conclusion of contract performance, the total of Allowable
Site Restoration Costs allocated to the contract in excess of credits allocated
to the contract as determined pursuant to Sections 4.1 through 4.3 above (“Total
Allocated Cost”), will be compared to the total Site Restoration Costs included
within the contract price (“Total Negotiated Cost”).
          (b) The contract price will be reduced by the amount by which the
Total Negotiated Cost is greater than the Total Allocated Cost, provided that
the price reduction shall not exceed the total credit to Allowable Site
Restoration Costs on the contract attributable to such Recovery from a Third
Party, as determined pursuant to Sections 4.1 through 4.3 above.

7



--------------------------------------------------------------------------------



 



          (c) In no event shall there be an increase to the contract price under
this Section 5.
          (d) As to each sole-source fixed-price Aerojet subcontract priced in
excess of $10 million entered into on or after 29 November 1998, Aerojet agrees
to use its best efforts to include a clause requiring the prime contractor to
provide the Government the full benefit of the price reduction to be made by
Aerojet on each such subcontract pursuant to this Section 5, plus all applicable
prime contractor mark-ups. If such a clause is not included in any such Aerojet
subcontract, the United States may require Aerojet to pay directly to the United
States the price reduction made on each such subcontract pursuant to this
Section 5.
6. OPTION TO TERMINATE
     (a) Each Party reserves the option to terminate application of this
Modification as to any Site Restoration Costs incurred following the
certification or other formal determination by the cognizant environmental
enforcement agency(ies) that all Remedial Action has been completed and no
further Remedial Action is required. Either Party may exercise this option by
issuing written notice to the other Party no earlier than 60 days following such
certification or formal determination. The effective date of such exercise of
option shall be the ninetieth day following issuance of the written notice.
     (b) As to Site Restoration Costs incurred at the Aerojet Azusa Site on or
after 29 November 1998, each Party reserves the option to terminate the
application of this Modification to any such costs in excess of $40,000,000
(exclusive of any Recovery from a Third Party). Either Party may exercise this
option by issuing written notice to the other Party no earlier than 60 days
following the attainment of the $40,000,000. The effective date of such exercise
of option shall be the ninetieth day following issuance of the written notice.
     (c) An exercise of either, or both, option(s) under this Section 6 shall
not affect the application of this Modification as to any Site Restoration Costs
incurred before the effective date of the exercise of the option.

8



--------------------------------------------------------------------------------



 



7. COVENANTS, RELEASES, RESERVATIONS OF RIGHTS AND DISMISSAL OF APPEAL RELATIVE
TO SITE RESTORATION COSTS AS TO THE AEROJET SACRAMENTO SITE
     7.1. Subject to the provisions of Section 3 above and paragraphs 7.2
through 7.8 of this Section 7, as to Site Restoration Costs which Aerojet has
incurred or will incur at the Aerojet Sacramento Site on or after 29
November 1998 until the effective date of exercise of the option under
Section 6:
          (a) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge the United States, its agencies, officers,
employees, instrumentalities, administrators and all representatives thereof
from any claim, counterclaim or cross-claim that Aerojet asserted or could have
asserted in the appeal in ASBCA No. 40309 and in the consolidated actions
captioned United States et al. vs. Aerojet General Corp. et al., (E.D. Cal.
CIVS-86-0063-EJG, CIVS-86-0064-EJG), or on any other basis; and
          (b) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge Aerojet’s prime contractors on Contracts
with the United States from any and all claims, causes of action and demands of
any kind whatsoever under or on the basis of Aerojet’s subcontracts with such
prime contractors.
          (c) Nothing in this Section 7.1 shall impair any Aerojet right or
defense in response to any demand or action of the United States pursuant to any
environmental law or regulation. All such rights and defenses are hereby
reserved, including but not limited to any right or defense based upon
Section 106(b)(2) of CERCLA (42 U.S.C.A. § 9606(b)(2)) or under any other
provision of law.
     7.2. The United States, its agencies, officers, employees,
instrumentalities, administrators and all representatives thereof agree to
remise, release and forever discharge Aerojet, its parent corporations,
subsidiaries, affiliates, past or present officers, directors, employees, and
all representatives thereof, including without limitation its successors,
assigns, subrogees, representatives, and anyone claiming through or under it,
from any and all claims, causes of action and demands of any kind whatsoever to
recover:
          (a) Site Restoration Costs as to the Aerojet Sacramento Site;
          (b) Recovery from a Third Party as to the Aerojet Sacramento Site,
except in accordance with the provisions of Sections 4 and 5; and

9



--------------------------------------------------------------------------------



 



          (c) the amount of any claim which any Aerojet Insurer or other third
party asserts against the United States in respect of Site Restoration Costs as
to the Aerojet Sacramento Site.
     7.3. Nothing in this Modification shall be construed to release claims or
otherwise settle any costs other than Site Restoration Costs as to the Aerojet
Sacramento Site incurred prior to the effective date of exercise of the option
under Section 6. The Parties expressly reserve all rights, claims and defenses
as to any costs other than such Site Restoration Costs. Without limitation of
the foregoing, nothing in this Modification shall restrict the right of either
Aerojet or the United States to lift the stay of proceedings relative to
Aerojet’s counterclaim in the consolidated actions captioned United States et
al. vs. Aerojet General Corp. et al., (E.D. Cal. CIVS-86-0063-EJG,
CIVS-86-0064-EJG), in accordance with the Stipulation and Order specified in
Exhibit B to this Modification.
     7.4. The releases provided by Aerojet in Section 7.1 above are conditioned
upon the United States fulfilling its obligations under Section 3 of this
Modification. If a court or board of contract appeals decides (the “Court or
Board Decision”) that the United States need not fulfill, or is precluded from,
fulfilling its obligations under Section 3 to recognize what are determined to
be Allowable Site Restoration Costs under this Modification, then:
          (a) other provisions hereof notwithstanding, the releases provided by
Aerojet herein will no longer be applicable;
          (b) Aerojet shall be entitled to pursue all claims of whatever kind
against the United States for recovery or recognition of Site Restoration Costs
governed (directly or by reason of res judicata or collateral estoppel) by the
Court or Board Decision; as follows:
               (i) before filing any such claim and pending issuance of the
Court or Board Decision, Aerojet will request that the United States enter into
an agreement tolling all statutes of limitation applicable to Aerojet’s claims
for a period of not to exceed two years.
               (ii) Aerojet may bring an action in any forum to seek recovery or
recognition of such Site Restoration Costs if the United States fails to enter
into such an agreement within 90 days of the Aerojet request or, if such an
agreement is obtained, any time after the agreement expires.

10



--------------------------------------------------------------------------------



 



          (c) Aerojet’s releases shall remain in effect with respect to those
Site Restoration Costs as to which the United States has recognized Allowable
Site Restoration Costs in accordance with Section 3 of this Modification.
     7.5. Except as provided in Sections 7.1 and 7.2, nothing in this
Modification shall constitute or be construed as a release or a covenant not to
sue as to any claim or cause of action against any person or entity not a
signatory to this Modification.
     7.6. Nothing in this Modification shall constitute or be construed as a
release or a covenant not to sue as to any matter not expressly addressed by
Sections 7.1 and 7.2 of this Modification.
     7.7. Except to the extent the reservations of claims and assertions set
forth in paragraph 22 of the Partial Consent Decree are superseded by the terms
of this Section 7, nothing in this Modification shall in any way limit the
rights and obligations of the Parties with respect to the Partial Consent
Decree. In the event of any inconsistency between the terms and conditions of
this Modification and the terms of the Partial Consent Decree, the terms of the
Partial Consent Decree shall prevail over the terms of this Modification.
     7.8. As to rights not released by this Modification, the transfer (whether
by sale or abandonment) of property pursuant to the Offer to Purchase Real
Estate and Acceptance — Air Force Plant 70 and pursuant to abandonment under the
Navy Facilities Contract N00030-98-E-0037 shall not alter or modify the Parties’
respective rights, liabilities and responsibilities regarding environmental
actions, claims, and costs associated with environmental contamination
conditions with respect to discharges that occurred prior to the effective date
of the property transfer. In this regard, without limitation, the transfer
(whether by sale or abandonment) of such property shall not be deemed to alter
or affect, and may not be used by either Party as a basis for asserting or
denying, a Party’s liability under CERCLA or any other federal law or any state
law or common law as to any such discharges.
8. COVENANTS, RELEASES, RESERVATIONS OF RIGHTS AND DISMISSAL OF APPEAL RELATIVE
TO SITE RESTORATION COSTS AS TO THE AEROJET AZUSA SITE
     8.1. Subject to the provisions of Section 3 above and paragraphs 8.2
through 8.6 of this Section 8, as to Site Restoration Costs which Aerojet has
incurred or will incur at the Aerojet Azusa Site on or after 29 November 1998
until the effective date of exercise of the option under Section 6 above:

11



--------------------------------------------------------------------------------



 



          (a) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge the United States, its agencies, officers,
employees, instrumentalities, administrators and all representatives thereof
from any claim that the United States recognize as allowable such costs within
Aerojet’s indirect cost pools allocable to Aerojet’s Government Contracts; and
          (b) Aerojet agrees for itself, its successors, assigns, subrogees,
representatives, and any other person or entity claiming through or under it, to
remise, release and forever discharge Aerojet’s prime contractors on Contracts
with the United States from any and all claims, causes of action and demands to
recognize as allowable such costs within Aerojet’s indirect cost pools allocable
to Aerojet’s Government Contracts on the basis of Aerojet’s subcontracts with
such prime contractors.
          (c) Nothing in this Section 8.1 shall impair any Aerojet right or
defense in response to any demand or action of the United States pursuant to any
environmental law or regulation. All such rights and defenses are hereby
reserved, including but not limited to any right or defense based upon
Section 106(b)(2) of CERCLA (42 U.S.C.A. § 9606(b)(2)) or under any other
provision of law.
     8.2. The United States, its agencies, officers, employees,
instrumentalities, administrators and all representatives thereof agree to
remise, release and forever discharge Aerojet, its parent corporations,
subsidiaries, affiliates, past or present officers, directors, employees, and
all representatives thereof, including without limitation its successors,
assigns, subrogees, representatives, and anyone claiming through or under it,
from any and all claims, causes of action and demands of any kind whatsoever to
recover:
          (a) any Allowable Site Restoration Costs as to the Aerojet Azusa Site;
and
          (b) recovery from a Third Party as to the Aerojet Azusa Site, except
in accordance with the provisions of Sections 4 and 5; and
          (c) the amount of any claim which any Aerojet Insurer or other third
party asserts against the United States in respect of Site Restoration Costs as
to the Azusa Site.
     8.3. Nothing in this Modification shall be construed to release claims or
otherwise settle any matter other than the allowability in the pricing of
Aerojet’s government contracts of Site Restoration Costs incurred at the Aerojet
Azusa Site prior to the

12



--------------------------------------------------------------------------------



 



effective date of exercise of the option under Section 6. The Parties expressly
reserve all rights, claims and defenses as to any costs other than such Site
Restoration Costs. Without limitation of the foregoing, nothing in this
Modification shall release or otherwise be deemed to impair the right of Aerojet
to seek recovery from the United States or any agency or instrumentality of the
United States under CERCLA or any other theory of direct liability for Site
Restoration Costs as to the Aerojet Azusa Site.
     8.4. The releases provided by Aerojet in Section 8.1 above are conditioned
upon the United States fulfilling its obligations under Section 3 of this
Modification. If a court or board of contract appeals decides (the “Court or
Board Decision”) that the United States need not fulfill, or is precluded from,
fulfilling its obligations under Section 3 to recognize what are determined to
be Allowable Site Restoration Costs under this Modification, then:
     (a) other provisions hereof notwithstanding, the releases provided by
Aerojet herein will no longer be applicable;
     (b) Aerojet shall be entitled to pursue all claims of whatever kind against
the United States for recovery or recognition of Site Restoration Costs governed
(directly or by reason of res judicata or collateral estoppel) by the Court or
Board Decision; as follows:
          (i) before filing any such claim and pending issuance of the Court or
Board Decision, Aerojet will request that the United States enter into an
agreement tolling all statutes of limitation applicable to Aerojet’s claims for
a period of not to exceed two years.
          (ii) Aerojet may bring an action in any forum to seek recovery or
recognition of such Site Restoration Costs if the United States fails to enter
into such an agreement within 90 days of the Aerojet request or, if such an
agreement is obtained, any time after the agreement expires.
     (c) Aerojet’s releases shall remain in effect with respect to those Site
Restoration Costs as to which the United States has recognized Allowable Site
Restoration Costs in accordance with Section 3 of this Modification.
     (d) Notwithstanding the provisions of Subparagraphs 8.4(b)(i) to
(ii) above, nothing in this Paragraph applies to claims by Aerojet for recovery
of Site Restoration Costs for the Azusa Site that have not been released by
Aerojet, including, without limitation, such claims as are described in 8.3
above.

13



--------------------------------------------------------------------------------



 



     8.5. Except as provided in Sections 8.1 and 8.2, nothing in this
Modification shall constitute or be construed as a release or a covenant not to
sue as to any claim or cause of action against any person or entity not a
signatory to this Modification.
     8.6. Nothing in this Modification shall constitute or be construed as a
release or a covenant not to sue as to any matter not expressly addressed by
Sections 8.1 and 8.2 of this Modification.
9. REPORTS
     9.1. Until the first fiscal year following the effective date of an
exercise of the option under Section 6 (a), Aerojet will include the following
information in its Forward Pricing Rate Proposal submitted annually to the
United States:
          (a) the total Site Restoration Costs incurred in all preceding fiscal
years;
          (b) an accounting of the Site Restoration Costs incurred during the
preceding fiscal year, including: (i) the amount of any Recovery from a Third
Party obtained during the fiscal year; (ii) the pro ration of amounts applied as
credits under the Stage A Settlement Modification and under Section 4 of this
Modification; (iii) the amount of credits applied pursuant to Section 4, if any;
(iv) the net amount of Site Restoration Costs included in Aerojet’s indirect
cost pool(s) during the fiscal year; and (v) the amount of Aerojet’s applicable
base for allocation of Site Restoration Costs in the fiscal year;
          (c) the amount of any price reductions made pursuant to Section 5;
          (d) a projection and description of the Site Restoration Costs
estimated to be incurred during the current fiscal year, separately identified
so as to permit a separate agreement on Site Restoration Costs, if appropriate;
and
          (e) a separate projection and description of contemporary costs (as
defined in Aerojet’s CAS Disclosure Statement) to be incurred during the current
fiscal year.
     9.2. Aerojet will provide to the CACO two copies of each quarterly progress
report prepared by Aerojet pursuant to the Partial Consent Decree. At the
request of the Administrative Contracting Officer, Aerojet will provide
briefings at reasonable intervals on the progress of the work undertaken to
implement the Partial Consent Decree and a final consent decree, if one is
entered by the court.

14



--------------------------------------------------------------------------------



 



10. DISPUTES
     Either Party may enforce this Modification under any available remedy,
including without limitation remedies under the Contracts Disputes Act of 1978,
41 U.S.C. §§ 601 et seq, and the “Tucker Act”. 28 U.S.C. § 1491, through action
before the Armed Services Board of Contract Appeals or the courts, in the event
of a failure by the other Party to fulfill its obligations. This Section 10
shall apply to any dispute between Aerojet and the United States involving the
interpretation of this Modification, including without limitation, whether
specific costs incurred by Aerojet constitute Site Restoration Costs under
Section 2.11 above.
11. OTHER PROVISIONS
     11.1. The United States reserves the right to question on the following
grounds any particular charge or portion of a charge to costs made allowable by
this Modification:
          (a) the charge is unallowable for reasons unrelated to its character
as an environmental cost (e.g., a charge for unallowable entertainment expense
under FAR 31.205-14); or
          (b) the charge is unallowable because it is believed to be
unreasonable in amount for the services or supplies provided.
     11.2. Except as otherwise specifically provided in this Modification, this
Modification shall take precedence over any contracts or other agreements
between Aerojet and the United States regarding the United States’ obligations
to Aerojet relative to Site Restoration Costs incurred on or after 29
November 1998.
     11.3. The Parties have entered into this Modification for the purpose of
compromising and settling claims and disputes between them with respect to Site
Restoration Costs, and intend that this Modification will apply to Site
Restoration Costs allocated to existing and future Government Contracts.
          (a) Aerojet and the United States agree that nothing in this
Modification is inconsistent with the current provisions of FAR Part 31. Except
to the extent that it is beyond the authority of the United States to commit
itself under this Modification, this

15



--------------------------------------------------------------------------------



 



Modification is intended to be implemented and enforced irrespective of any
future changes in statute or regulation. In this regard. Aerojet and the United
States each recognize and expressly assume the risk that a change in the
statutes or regulations could support a treatment of Site Restoration Costs that
is different from that required by this Modification.
          (b) In an action to enforce this Modification, the following issues
shall be deemed to have been resolved, irrespective of any change in statute or
regulation:
               (i) the reasonableness of past conduct giving rise to Site
Restoration Costs, including whether such conduct complied with applicable laws,
regulations, permits, orders and any other legal requirements or whether such
conduct was without fault, negligent, reckless, intentional, willful, or
otherwise culpable;
               (ii) the extent to which performance of Government Contracts
contributed to the conditions giving rise to Site Restoration Costs; and
               (iii) Aerojet’s diligence in responding to the environmental
conditions and pursuing available sources for the recovery of Site Restoration
Costs.
Provided, that nothing in this Section 11.3(b) shall be construed as resolving
such issues in any action other than an action to enforce the provisions of this
Modification.
     11.4. Aerojet will expense Site Restoration Costs and will not be required
to capitalize and depreciate such costs for government contract accounting
purposes, as long as such treatment is consistent with generally accepted
accounting principles (“GAAP”) and applicable Cost Accounting Standards in
effect at the time the costs are incurred.
     11.5. Future Operations
          (a) In the event that design, manufacturing or test operations at
Aerojet’s Sacramento or Azusa Sites are performed by Aerojet at another Aerojet
location, Allowable Site Restoration Costs shall be allocated to the most
appropriate indirect cost pool covering the site where the work is transferred.
          (b) In the event that design, manufacturing or test operations are
substantially discontinued by Aerojet at either site, for any reason other than
those addressed in subparagraph (c) immediately below, Allowable Site
Restoration Costs for that discontinued site shall be treated as residual
corporate home office costs allocable throughout Aerojet to all corporate
segments.

16



--------------------------------------------------------------------------------



 



          (c) In the event that design, manufacturing or test work is
transferred by Aerojet to another entity by means of a Reorganization or
Restructure, Aerojet will attempt to obtain from such entity the projected full
reimbursement for all Site Restoration Costs that would have otherwise been
allocable to Aerojet for such transferred work had the Reorganization or
Restructure not occurred based upon the facts known at the time of the
Reorganization or Restructure (“Full Reimbursement”). To the extent that Aerojet
receives any reimbursement from such entity of the Site Restoration Costs that
would have otherwise been allocable to Aerojet for such transferred work
(“Transferred Site Restoration Costs”), the United States will, subject to all
other terms of the Modification (including without limitation the 88%
recoverable percentage contained in Section 3.2) recognize such Transferred Site
Restoration Costs actually paid or reimbursed by such entity as allowable and
recoverable costs within such entity’s most appropriate indirect costs pools
allocable to its contracts and subcontracts. If and to the extent that the
United States determines that Aerojet has received less than Full Reimbursement
from such entity, the United States may disallow on Aerojet’s Government
Contracts the difference between the amount of Full Reimbursement and the amount
of Transferred Site Restoration Costs paid by such entity, provided, that
Aerojet shall be entitled to request a contracting officer’s final decision
regarding whether the amount of Site Restoration Costs disallowed was calculated
correctly, which decision shall be subject to Section 10, titled “Disputes,” of
this Modification. For the purposes of this Section 11.5, “Reorganization” or
“Restructure” means any transfer of ownership of any Aerojet business to another
entity through sale, formation of a partnership or joint venture, or creation of
a new corporate structure.
          (d) In any dispute regarding the determination of what dollar amount
constitutes Full Reimbursement, the following factors shall be taken into
account: (i) the amount of Site Restoration Costs allocated through Aerojet’s
overhead to the transferred work immediately prior to any Reorganization or
Restructure; (ii) reasonable projections of the size and expected time-line
(current contract performance period) of the transferred work if no
Reorganization or Restructure occurs; (iii) reasonable projections, based on the
best technical and legal information available of the total amount of future
Site Restoration Costs at both the Sacramento and Azusa sites; (iv) the benefits
to the United States arising from the Reorganization or Restructure (e.g., a
larger base for allocating Site Restoration Costs); (v) the impact on the future
competitiveness of Aerojet if the Reorganization or Restructure is not
accomplished; and (vi) the potential cost impact to Government Contracts at
Sacramento and Azusa. For example, if as the result of a Reorganization or
Restructure, Aerojet receives $15 million from another entity (based upon 88%
allocable Site Restoration Costs) as reimbursement for Transferred Site
Restoration Costs and the Government determines that Full Reimbursement for
those

17



--------------------------------------------------------------------------------



 



Transferred Site Restoration Costs should have been $20 million (based upon 88%
allocable Site Restoration Costs): (i) the Government shall recognize
$15 million as allowable and recoverable costs within such entity’s most
appropriate indirect cost pools allocable to its contracts and subcontracts;
(ii) the Government may disallow $5 million of Site Restoration Costs at
Aerojet; and (iii) Aerojet may dispute pursuant to Section 10, (Disputes), of
this Modification whether Full Reimbursement was $15 million or some other
amount. The factors listed in this paragraph shall be considered in resolving
any such dispute.
          (e) Aerojet shall notify the CACO of any change in allocation
described in this Section 11.5 prior to making such change. Any disagreement as
to (i) whether the change comes within the terms of this Section 11.5 or
(ii) whether Aerojet has negotiated Full Reimbursement for Site Restoration
Costs, shall be resolved under Section 10, Disputes. Nothing in this
Section 11.5 shall preclude Aerojet from proposing a different accounting
treatment for allowable Site Restoration Costs consistent with Aerojet’s
accounting practices in effect at the time of any such proposal.
     11.6. Allowable Site Restoration Costs shall be allocated across the
combined Aerojet Azusa and Sacramento G&A business base. The Parties agree this
accounting change is one for mutual benefit for the purposes of the Cost
Accounting Standards and Aerojet will not have to pay any increased costs (i.e.,
cost impact) of the accounting change to the United States.
     11.7. Aerojet will not intentionally relocate commercial businesses from
either Sacramento or Azusa primarily for the purpose of increasing the
Government’s share of Site Restoration Costs. However, the Parties recognize
that during the term of this Modification, Aerojet could decide to relocate
commercial businesses for its business purposes and that this relocation may
serve to increase the Government’s share of Site Restoration Costs.
     11.8. This Modification resolves disputed claims. Neither this Modification
nor its terms constitutes any admission of liability, an admission of fact or
evidence of such, or an admission of violation of any law or regulation.

18



--------------------------------------------------------------------------------



 



     11.9. The Parties designate the following persons to whom all reports and
notices provided pursuant to this Modification will be sent:

     
For Aerojet:
  For the United States:
 
   
Robert C. Anderson
  Vivian Lee
Vice-President, Law
  Corporate Administrative
Aerojet-General Corporation
  Contracting Officer (CACO)
PO Box 13222
  DCMAO — San Francisco
Sacramento, CA 95813-6000
  Borregas
 
  Sunnyvale, CA 94089
 
   
 
  David Manion
 
  Administrative
 
  Contracting Officer (ACO)
 
  DCMO Sacramento
 
  P. O. Box 15846
 
  Sacramento, CA 95852-1846

Each Party may substitute another individual for its representative(s)
designated above by providing written notice to the other Party.
     11.10. This Modification, and each of its terms and conditions, shall apply
to and be binding upon (a) Aerojet-General Corporation, its successors, assigns,
subrogees, representatives, and any other person or entity claiming through or
under it; and (b) the United States, its agencies, officers, employees,
instrumentalities, administrators and all representatives thereof.
     11.11. This Modification, or any portion of this Modification, may be
amended, deleted or terminated only by a written agreement executed by both of
the undersigned representatives of Aerojet and the United States, or his or her
successors, respectively.

19



--------------------------------------------------------------------------------



 



     11.12. This Modification constitutes the entire agreement between Aerojet
and the United States and supersedes any prior or contemporaneous agreement
concerning the subject matter of this Modification. The Parties anticipate the
creation of summary documents and administrative guides to assist the Parties in
implementing the Modification. Such summaries and guides do not constitute part
of this Modification.
     11.13. The headings used in this Modification are intended solely for
convenience and shall not determine or alter the rights and obligations of the
Parties to this Modification.
     11.14. Each undersigned representative certifies that he or she is fully
authorized to enter into and execute this Modification, and to legally bind the
Party represented.

             
For the United States of America:
      For Aerojet-General Corporation:    
 
           
/s/ Vivian L. Lee
      /s/ R. A. Wolfe    
 
     
 
   
Name: Vivian L. Lee
      Name: R. A. Wolfe    
 
           
Title: Corporate Administrative
      Title: President    
     Contracting Officer
           
     DCMC-SF, Sacramento
           
 
           
Date: October 27, 1998
      Date: October 27, 1998    
 
           
Approved as to Form:
      Approved as to Form:    
 
           
/s/ Danice E. Rogers
      /s/ R.C. Anderson    
 
DANICE E. ROGERS Lt. Col. USAF
     
 
R.C. ANDERSON    
 
           
Counsel for the United States:
           
 
           
Date: 1 Oct 98
      Date: October 1, 1998    

20



--------------------------------------------------------------------------------



 



CREDIT RECOVERY EXAMPLES
EXHIBIT A
The purpose of this exhibit is to provide examples to clarify the process
negotiated between the Parties for credits for recoveries from third parties in
accordance with section 4 of the Modification as 10 Site Restoration Costs (Site
Costs) incurred after the effective date of the Modification. It includes four
separate examples which were chosen to illustrate four distinct situations.
Example 1 displays a recovery without offset or repayment which is small enough
to be credited within a single fiscal year. Example 2 shows a similar recovery
which is too large to be credited within a single fiscal year. Example 3 is a
recovery with a partial offset consistent with Section 4.2. Finally, Example 4
illustrates a recovery with a repayment in accordance with Section 4.3. For the
sake of illustration and consistency, the examples utilize the same figures for
total Site Restoration Costs and the Government percentage of the Aerojet
business base in each of the three fictional fiscal years used in this exhibit.
Accordingly, assume the following set of basic data for all four examples:

                          SITE RESTORATION COSTS   AFY 2000   AFY 2001   AFY
2002
Total Site Costs
  $ 10.0     $ 10.0     $ 10.0  
Total allowable Site Costs
  $ 8.80     $ 8.80     $ 8.80  
%Govt Business Base
    70 %     70 %     70 %
Site Costs Allocated to Govt contracts
  $ 6.16     $ 6.16     $ 6.16  

Example 1: Assume that the third party recovery received in AFY 2000 is
$1,000,000 with no offset or repayment. The total credit available is $880,000
(1.0 x .88) which would be distributed as follows:

                          SITE RESTORATION COSTS   AFY 2000   AFY 2001   AFY
2002
Total Site Costs
  $ 10.00     $ 10.00     $ 10.00  
Total allowable Site Costs
  $ 8.80     $ 8.80     $ 8.80  
Adjustment for recovery
  $ (0.88 )     0       0  
Total allowable Site Costs less adjustment
  $ 7.92     $ 8.80     $ 8.80  
%Govt Business Base
    70 %     70 %     70 %
Site Costs Allocated to Govt contracts
  $ 5.544     $ 6.16     $ 6.16  
Credit balance carried forward
    0       N/A       N/A  

Example 2: Assume that the third party recovery received in AFY 2000 is
$15,000,000 with no offset or repayment. The total credit available is
$13,200,000 (15.0 x .88) which would be distributed as follows:

                          SITE RESTORATION COSTS   AFY 2000   AFY 2001   AFY
2002
Total Site Costs
  $ 10.00     $ 10.00     $ 10.00  
Total allowable Site Costs
  $ 8.80     $ 8.80     $ 8.80  
Adjustment for recovery
  $ (8.80 )   $ (4.40 )     0  
Total allowable Site Costs less adjustment
    0     $ 4.40     $ 8.80  
%Govt Business Base
    70 %     70 %     70 %
Site Costs Allocated to Govt contracts
    0     $ 3.08     $ 6.16  
Credit balance carried forward (13.2 - 8.8)
  $ 4.40       N/A       N/A  

21



--------------------------------------------------------------------------------



 



Example 3: Assume that the third party recovery that would have been received in
AFY 2000 is $20,000,000 less an offset of $5,000,000 (see Section 4.2) for a net
recovery of $15,000,000. The total credit available to the Government from the
recovery is ((15.0 x .88) - (5.0 x .12)) = $12.6 Mil. This credit would then be
applied to Total Allowable Site Costs (see base example) and would eliminate the
AFY 2000 costs of $8.8 Mil. The remaining $3.8 Mil would be carried forward as a
credit against Total Allowable Site Costs in AFY 2001 and would reduce them to
$5.0 Mil. The total Site Costs would be distributed/allocated as follows:

                          SITE RESTORATION COSTS   AFY 2000   AFY 2001   AFY
2002
Total Site Costs
  $ 10.00     $ 10.00     $ 10.00  
Total allowable Site Costs
  $ 8.80     $ 8.80     $ 8.80  
Adjustment for recovery
  $ (8.80 )   $ (3.80 )     0  
Total allowable Site Costs less credit
    0     $ 5.00     $ 8.80  
%Govt Business Base
    70 %     70 %     70 %
Site Costs allocated to Govt contracts
    0     $ 3.50     $ 6.16  
Credit balance carried forward
  $ 3.80       0       N/A  

Example 4: Assume that the third party recovery received in AFY 2000 is
$20,000,000 and the insurer gains a repayment (see Section 4.3 of the
Modification) of $5,000,000 in AFY 2002. The total credit available to the
Government from the recovery is $17.6 Mil) (20 x .88). This credit would then be
applied to Total Allowable Site Costs (see base example) and would eliminate
Allowable Site Costs of $8.8 Mil in both AFY 2000 and 2001. However, when the
insurer wins a repayment of $5.0 Mil in 2002, the amount allocated to the
Government is increased by $3.5 Mil (5.0 x .7). Note that the total Site Costs
allocated to Government contracts is $9.66 Mil in both examples 3 and 4 and,
thus, all other factors being equal, the net effect of an offset (IAW 4.2) or a
repayment (IAW 4.3) is the same.

                          SITE RESTORATION COSTS   AFY 2000   AFY 2001   AFY
2002
Total Site Costs less gross credit
  $ 10.0     $ 10.0     $ 10.0  
Total allowable Site Costs
  $ 8.80     $ 8.80     $ 8.80  
Adjustment for recovery
  $ (8.80 )   $ (8.80 )     0  
Repayment
    0       0     $ 5.0  
Total allowable Site Costs with adjustments
    0       0     $ 13.80  
% Govt Business Base
    70 %     70 %     70 %
Site Costs allocated to Govt contracts
    0       0     $ 9.66  
Credit balance carried forward
  $ 8.80       0       N/A  

22



--------------------------------------------------------------------------------



 



LAWRENCE A. HOBEL (Bar No. 73364)
HELLER, EHRMAN, WHITE & HCAULIFFE
333 Bush Street
San Francisco, California 94104-2878
Telephone: (415) 772-6000

Attorneys for Defendants and Counterclaimants
AEROJET-GENERAL CORPORATION AND
CORDOVA CHEMICAL COMPANY   (SEAL) [f54563f5456302.gif]

(SEAL) [f54563f5456301.gif]
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

             
UNITED STATES OF AMERICA,
    )      
 
    )      
Plaintiff,
    )     No. CIV-S-86-0063-EJG
 
    )     No. CIV-S-86-0064-EJG
     v.
    )      
 
    )     CONSOLIDATED
AEROJET-GENERAL CORPORATION
    )      
and CORDOVA CHEMICAL COMPANY,
    )     STIPULATION AND ORDER RE
 
    )     PROSECUTION OF COUNTERCLAIM OF
Defendants,
    )     AEROJET-GENERAL CORPORATION
 
    )     AND CORDOVA CHEMICAL COMPANY
 
    )     AGAINST THE UNITED STATES OF
PEOPLE OF THE STATE OF CALIFORNIA,
    )     AMERICA
 
    )      
Plaintiff,
    )      
 
    )      
     v.
    )      
 
    )      
AEROJET-GENERAL CORPORATION
    )      
and CORDOVA CHEMICAL COMPANY,
    )      
 
    )      
 
    )      
AEROJET-GENERAL CORPORATION,
    )      
and CORDOVA CHEMICAL COMPANY,
    )      
 
    )      
Counterclaimants,
    )      
 
    )      
     v.
    )      
 
    )      
UNITED STATES OF AMERICA,
           
 
    )      
Counter-Defendant.
    )      
 
    )      
 
    )      

STIPULATION AND ORDER RE
PROSECUTION OF COUNTERCLAIM
EXHIBIT B

 



--------------------------------------------------------------------------------



 



          Whereas, on September 25, 1990, Defendants Aerojet-General Corporation
(“Aerojet”) and Cordova Chemical Company (collectively, the “Defendants”) filed
the Counterclaim of Aerojet General Corporation and Cordova Chemical Company
Against the United States of America and Demand For Jury Trial (the
“Counterclaim”) against Plaintiff United States of American (“United States”) in
these consolidated actions.
          Whereas, by Stipulation and Order dated September 25, 1990, the
prosecution of the Counterclaim was stayed, subject to certain exceptions,
during the pendency of settlement discussions between the United States Air
Force and Aerojet in the matter entitled Appeal of Aerojet-General Corporation
Under Contract No. F04704-88-C-0025, Armed Services Board of Contract Appeals
Case No. 40309 (ASBCA No. 40309”).
          Whereas, the United States Air Force and Aerojet have entered into a
settlement agreement in ASBCA No. 40309 (the “ASBCA Settlement Agreement”),
which releases certain rights of the parties that might otherwise be asserted in
this action, but also reserves to the parties certain rights that are the
subject of this action.
          Whereas, as a condition of the ASBCA Settlement Agreement, the parties
must seek an order of the Court in these consolidated actions, in accordance
with terms and conditions of this stipulation, as to the prosecution of claims
that are not resolved by the ASBCA Settlement Agreement; and
          Whereas, to effectuate the terms and conditions of the ASBCA
Settlement Agreement and for good cause shown, the parties

          STIPULATION AND ORDER RE         PROSECUTION OF COUNTERCLAIM        

- 2 -



--------------------------------------------------------------------------------



 



hereby stipulate to entry by the Court of the following order:
          1. All further proceedings with respect to the Counterclaim as to
matters not released by the parties in the ASBCA Settlement Agreement and within
the subject matter of the Counterclaim shall be stayed, but the stay shall be
lifted upon written notice by the United States or by one of the Defendants to
the Court and to all parties that actions or claims have been undertaken against
Defendants, or either of them, with respect to such matters.
          2. Defendants’ Counterclaim and Counterdefendants’ defenses to such
Counterclaim shall not be subject to involuntary dismissal based on any alleged
failure to prosecute during the pendency of this stay, and no party shall assert
that the failure to give notice when the right to give notice first arises shall
be deemed a failure to prosecute, regardless how long after the event giving
rise to the right to give notice under Paragraph 1 a party actually gives said
notice.

          STIPULATION AND ORDER RE         PROSECUTION OF COUNTERCLAIM        

- 3 -



--------------------------------------------------------------------------------



 



          3. If and when the stay is lifted, the United States shall have sixty
(60) days to file the Answer or other responsive pleading to the Counterclaim.
FOR PLAINTIFF UNITED STATES OF AMERICA

              DATED: October 19, 1993   Lois J. Schiffer         Acting
Assistant Attorney General    
 
                Alice Mattice         United States Department of Justice      
  Environmental Defense Section         Environmental and Natural Resources
Division         Room 7201, Main Justice Building         10th & Pennsylvania
Avenue         P.O. Box 23986         Washington, D.C. 20026-3986    
 
                Robert M. Twiss, United States         Attorney for the Eastern
District of California         3305 Federal Building         650 Capitol Mall  
      Sacramento, California 95814    
 
           
 
  By:   /s/ Alice Mattice
 
        United States Department of Justice         Environmental Defense
Section         Environmental and Natural Resources Division         P.O. BOX
23986         Washington, D.C. 20026-3986    

          STIPULATION AND ORDER RE         PROSECUTION OF COUNTERCLAIM        

- 4 -



--------------------------------------------------------------------------------



 



FOR PLAINTIFF THE STATE OF CALIFORNIA

              DATED: November 12, 1993   DANIEL E. LUNGREN         Attorney
General of the State of California    
 
           
 
  By:   /s/ Edna Walz
 
        EDNA WALZ         Deputy Attorney General         Department of Justice
of the State of California         1515 “K” Street         Sacramento, CA 95314
   

FOR DEFENDANTS AND COUNTERCLAIMANTS AEROJET-GENERAL CORPORATION AND CORDOVA
CHEMICAL COMPANY

             
DATED: November 22, 1993
  By:   /s/ Lawrence A. Hobel    
 
     
 
LAWRENCE A. HOBEL    
 
      HELLER, EHRMAN, WHITE & McAULIFFE    
 
      333 Bush Street     
 
      San Francisco, CA 94104-2878

EJG    

The clerk is directed to administratively close the file.
IT IS SO ORDERED:

         
DATED: Nov 24, 1993
  /s/ [ILLEGIBLE]    
 
 
 
JUDGE OF THE UNITED STATES DISTRICT COURT    

          STIPULATION AND ORDER RE         PROSECUTION OF COUNTERCLAIM        

- 5 -



--------------------------------------------------------------------------------



 



United States District Court
for the
Eastern District of California
December 3, 1993
(SEAL) [f54563f5456303.gif]
* * CERTIFICATE OF SERVICE * *
2:86-cv-00063
     USA
          v.
     Aerojet General Corp
I, the undersigned, hereby certify that I am an employee in the Office of the
Clerk, U.S. District Court, Eastern District of California.
That on December 3, 1993, I SERVED a true and correct copy(ies) of the attached,
by placing said copy(ies) in a postage paid envelope addressed to the person(s)
hereinafter listed, by depositing said envelope in the U.S. Mail, or by placing
said copy(ies) into an inter-office delivery receptacle located in the Clerk’s
office.

     
Lawrence A Hobel
 
Heller Ehrman White and McAuliffe
  CL/EJG
333 Bush Street 
  AUSA
Suite 3100
   
San Francisco, CA 94104-2878
   
 
   
Suzanne Q Maltin
   
US Dept of Justice
   
Environmental Defense Section
   
Environmental and Natural Resources
   
P O Box 23986
   
Washington, DC 20026-3986
   

                  Jack L. Wagner, Clerk    
 
           
 
  BY:   /s/ V Carrizales         V Carrizales, Deputy Clerk    

 